STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    April 14, 2016
               Plaintiff-Appellee,

v                                                                   No. 325198
                                                                    Wayne Circuit Court
MAKALANI HAMADI DANIELS,                                            LC No. 14-005154-FC

               Defendant-Appellant.


Before: O’CONNELL, P.J., and MARKEY and O’BRIEN, JJ.

PER CURIAM.

       Defendant, Makalani Hamadi Daniels, appeals as of right his conviction, following a
bench trial, of kidnapping, MCL 750.349(1)(c), and first-degree criminal sexual conduct (CSC
I), MCL 750.520b(1)(c) and (e). The trial court sentenced Daniels to serve 12 to 25 years’
imprisonment for both offenses. We affirm.

                                I. FACTUAL BACKGROUND

        According to the victim, in September 2003, she took a cab to her boyfriend’s house on
the west side of Detroit one evening. They argued, and after the argument escalated into a
physical fight, the victim left her boyfriend’s home at between 11:00 p.m. and midnight. As she
waited at a bus stop, Daniels drove up and stopped at the curb nearby. Daniels pointed a gun at
the victim and told her to get into the car. When the victim was in the car, Daniels drove her to
an alley, climbed into the victim’s seat, and sexually assaulted her. Afterward, he pushed the
victim out of the car, threw her clothes out after her, and drove away.

        The prosecution also admitted the evidence of others acts witnesses. According to the
first witness, she met Daniels through a friend in 2009. At around 2:00 or 3:00 a.m. in May
2009, the first witness was getting ready to walk to a gas station when Daniels called her and
invited her to “hang out.” Daniels picked her up while she was walking. As soon as the first
witness got into the car, Daniels “pulled a gun on [her].” At first, she thought he was joking, but
he drove to an empty street and parked. While in the car, Daniels made her perform fellatio and
had vaginal intercourse with her. When Daniels finished, the witness left the car.

       According to the second witness, at about 5:30 a.m. on a morning in April 2014, she was
waiting at a bus stop to catch a bus to work. While she was waiting for the bus, Daniels
approached her in a car and offered to pay her for sexual services. The second witness declined

                                                -1-
and told Daniels she was on her way to work. Daniels grabbed the second witness and dragged
her into the car. He then drove to an alley, where he made the second witness perform fellatio
before he had vaginal intercourse with her. He then forced the second witness out of the car and
threw her belongings out after her.

         A variety of other witnesses, including police officers and a DNA analyst, testified at
defendant’s bench trial. Though DNA samples were collected in a rape kit after the offense, they
were not tested until recently. The DNA analyst testified that the likelihood that a random
person was the major DNA donor to the victim’s rape kit was “one in 51.15 quintillion for
whites, one in 299 quadrillion for blacks, and one in 3.067 quintillion for Hispanics.” Daniels
testified that each of the witnesses was a prostitute whom he accidentally failed to pay.

        Following the trial, the trial court found that it believed the victim. The testimonies of
the police officers and a nurse at the hospital corroborated the victim’s condition, and DNA
testing indicated Daniels was the major donor to sperm found on the victim. The trial court
found that it could not credit defendant’s testimony that all three women were prostitutes that he
had accidentally failed to pay because that number of coincidences was unlikely. It ultimately
found Daniels guilty of kidnapping and CSC I.

                                  II. STANDARD OF REVIEW

       This Court reviews for an abuse of discretion preserved challenges to the trial court’s
evidentiary rulings. People v Duncan, 494 Mich. 713, 722; 835 NW2d 399 (2013). We review
de novo the preliminary questions of law surrounding the admission of evidence, such as
whether a rule of evidence bars admitting it. Id. at 723.

                                          III. ANALYSIS

       Daniels contends that the other-acts evidence was inadmissible because it was not
relevant and there were not enough common factors to demonstrate that the assaults were part of
a common scheme. We disagree.

        Generally, MRE 404 prohibits a party from introducing evidence of another party’s other
crimes, wrongs, or acts to prove that person’s character or propensity to engage in that type of
action. Such evidence

       may, however, be admissible for other purposes, such as proof of motive,
       opportunity, intent, preparation, scheme, plan, or system in doing an act,
       knowledge, identity, or absence of mistake or accident when the same is material .
       . . . [MRE 404(b)(1).]

“Evidence relevant to a noncharacter purpose is admissible under MRE 404(b) even if it also
reflects on a defendant’s character.” People v Mardlin, 487 Mich. 609, 615-616; 790 NW2d 607
(2010) (emphasis removed). The trial court properly admits other acts evidence if the proponent
establishes that (1) it is offering the evidence for a proper purpose, (2) the evidence is relevant to
a fact of consequence at trial, and (3) the evidence is not substantially more prejudicial than
probative. People v Sabin (After Remand), 463 Mich. 43, 55-56; 614 NW2d 888 (2000).


                                                 -2-
        In this case, the trial court admitted the evidence as evidence of a common scheme and
evidence that the victim did not consent to defendant’s conduct. Other acts are admissible as
part of a defendant’s common scheme if the defendant’s actions show “common features
indicating a common design” to an extent that they “indicate the existence of a plan rather than a
series of similar spontaneous acts[.]” Id. at 65-66. Common schemes need not be identical and
need only show sufficient common features to support the inference that such features are part of
a general plan. Id. at 64-65.

        The trial court may admit other-acts evidence when a defendant’s use of a common plan
tends to show that it is less likely that the complainant consented to the conduct, including
schemes that a defendant uses “to give the appearance of consent and make proof of nonconsent
difficult.” People v Oliphant, 399 Mich. 472, 491; 250 NW2d 443 (1976). An unusual frequency
of events indicates that the events are logically relevant:

       If a type of event linked to the defendant occurs with unusual frequency, evidence
       of the occurrences may be probative . . . because it is objectively improbable that
       such events occur so often in relation to the same person due to mere
       happenstance. [Mardlin, 487 Mich. at 617.]

         In this case, the victim and witnesses were all women alone at night. All the women
were on foot and accosted by a lone driver on a public way. The driver drove each woman to a
nearby, isolated area and had sex with her against her will in the vehicle. In two instances, the
driver threw the woman’s belongings out into the street before driving off. Even though one
witness was acquainted with Daniels and willingly got into the vehicle, and one witness did not
testify that the conduct was at gunpoint, there are sufficient similarities in the acts to demonstrate
a common scheme. This evidence tended to make it less likely that the victim had consented to
defendant’s conduct and made it highly unlikely that the circumstances were coincidental. We
conclude that the trial court properly determined that the other acts evidence was relevant under
MRE 404(b).

       We affirm.

                                                              /s/ Peter D. O’Connell
                                                              /s/ Jane E. Markey
                                                              /s/ Colleen A. O’Brien




                                                 -3-